 Case 1:15-cv-00445-EGB Document 50 Filed 01/16/19 Page 1 of 1

     In the United States Court of Federal Claims
                              No. 15-445L
                        (Filed: January 16, 2019)

********************

BOTTOM LINE, INC.,

                   Plaintiff,

v.

THE UNITED STATES,

                   Defendant.

********************


                                ORDER

       Pursuant to the representations made in the joint status report of
January 11, 2019, the stay in this case will continue. The parties are
directed to file another joint status report on or before March 15, 2019.



                                        s/ Eric G. Bruggink
                                        ERIC G. BRUGGINK
                                        Senior Judge
